DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, and 2 are objected to because of the following informalities:  All the acronyms at first instance be expanded. For example in claim 1, EUTRA NR be expanded/spelled out.  In claim 2, DL, UL/DL, and HARQ-ACK be expanded/spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, January 22nd – 26th, 2018, R1-1800339, Agenda item: 7.5, Source: Intel Corporation, Title: Proposed Changes for NR-LTE co-existence related specification description, now onwards Document Intel), in view of (3GPP TSG-RAN2 NR AH meeting Vancouver, Canada, 22nd-26th January 2018, Tdoc R2-1801593, Agenda item: 10.4.3.1, Source: Samsung, Title: Review issue list for TS 36.331 EN-DC ASN.1 freeze, Version 0.2, now onwards Document Samsung).

Regarding Claim 1,	 (original): A base station apparatus comprising: 
a transmitter configured to transmit an EUTRA NR Dual Connectivity (EN-DC) configuration and a configuration related to an EUTRA cell, wherein (Document Intel, section 2: Text Proposal for TS 36.213, Document Intel discloses that with reference to an EN-DC setting, an eNB configures (“EN-DC setting”) a UE to connect with an LTE MCG and with an NR SCG for which a serving cell is set to frame structure type 1, and the eNB sets the UE to tdm-PatternSingle-Tx (“parameter relating to a single transmission to an ETURA cell”) with a higher layer, and also sets HARQ-offset; if the value of HARQ-offset is non-zero, the UL sub-frame index for HARQ-ACK transmission by the UE is shifted by just the value of HARQ-offset.  Therefore, Document Intel describes a UE communication setting by an eNB in case where an LTE MCG serving cell is set to frame structure type 1, i.e. an LTE MCG PCell is set to FDD, and at least one other cell (SCell) is set to TDD, Finally, Document Intel describes an eNB wherein: the eNB configures (“EN-DC setting”) a UE to connect with an LTE MCG PCell set to FDD and with an NR SCG, and configures at least one SCell set to TDD; and the eNB sets the UE to tdm-PatternSingle-Tx (“parameter relating to a single transmission to an EUTRA cell”) with a higher layer)
in a case that a parameter related to single transmission for the EUTRA cell is included in the EN-DC configuration, and that an EUTRA Cell Group (CG) includes at least one Time Division Duplex (TDD) cell, a value of harq-Offset-r15 is set to 0.  (Document Intel, Document 3GPP TS 36-213, v14.5.0 which is Document 3GPP, Table 8-2, page 241 and Table 10.1, 3A-1 (Document 3GPP) which is referenced by Document Intel, describe DL reference UL/DL settings for HARQ-ACK transmission control of Carrier Aggregation (CA) and Dual Connectivity (DC) of a FDD cell and a TDD cell. In addition from the description referring to a case in which the HARQ-offset value is non-zero, it can be concluded that HARQ-offset have a zero value, the eNB configures the UE with a HARQ-offset having a value including zero.  Using an MCG Scell as the at least one SCell set to TDD, and using “0” as the HARQ-offset value are design matters that are selection of combinations from within a prescribed range (values), and a person skilled in the art could easily conceive of such matters)
Document Intel is not explicit about following:
with an assumption that a value of harq-Offset-r15 is set to 0.
However, Document Samsung discloses following:
with an assumption that a value of harq-Offset-r15 is set to 0. (Document Samsung, page 31, E0006: tdm-Pattern-Single-Tx, 1027: tdm-Pattern-single-Tx-r15, and N216: The field endc-Config-r15:: tdm-PatternSingle-Txr15 could also be:: harq-offset-r15 mandatory since the absence just defaults to value 0 (which is not captured anywhere and being interpreted as an assumption)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Intel before the effective filing date of an application of the claimed invention with that of Document Samsung so that with an assumption that a value of harq-Offset-r15 is set to 0 be included in the system.  The motivation to combine the teachings of Document Samsung would complement the teachings of Document Intel being analogous documents in the field, and recent developments.  This would also include with an assumption that a value of harq-Offset-r15 is set to 0.  (Document Samsung, whole document: page 30-35, emphasis: Page 31)

Regarding Claim 2,	 (currently amended): A terminal apparatus comprising: 
a receiver configured to receive an EUTRA NR Dual Connectivity (EN- DC) configuration and a configuration related to an EUTRA cell, wherein (Document Intel, section 2. Text Proposal for TS 36.213) indicates that: with regard to an EN-DC setting, an eNB configures (“EN-DC setting”), a UE to connect with an LTE MCG and with an NRSCG for which a serving cell is set to frame structure type 1)
in a case that a parameter related to single transmission for the EUTRA cell is included in the EN-DC configuration, and that an EUTRA Cell Group (CG) includes at least one TDD cell, a DL reference UL/DL configuration for HARQ-ACK transmission is determined with an assumption that a value of harq-Offset-r15 is set to 0. (Document Intel: the eNB sets the UE to tdm-PatternSingle-Tx (“parameter relating to a single transmission to an ETURA cell”) with a higher layer and also sets HARQ-offset; if the value of HARQ-offset is non-zero, the UL sub-frame index for HARQ-ACK transmission by the UE is shifted by just the value of HARQ-offset, Therefore, Document Intel describes a UE communication setting by an eNB in a case where an LTE MCG serving cell is set to frame structure type 1, i.e. an LTE MCG PCell is set to FDD, and at least one other cell (SCell) is set to TDD.  Consequently, it be said that Document Intel describes an eNB, wherein: the eNB configures (“EN-DC Setting”) a UE to connect with an LTE MCG PCell set to FDD with an NR SCG, and configures at least one SCell set to TDD; and the eNB sets the UE to tdm-PatternSingle-Tx (‘parameter relating to a single transmission to an EUTRA cell”) with a higher layer; and the eNB also sets a HARQ-offset for the UE.  Using an MCG SCell as the at least one Scell set to TDD is a design matter that is a selection of a combination from within a prescribes range (values), and a person skilled in the art could easily conceive of such matter) / (Document 3GPP, page 241) and Table 10.1.3A-1, Document 3GPP page 378, of Document 3GPP, which is referenced by Document Intel, describe DL reference UL/DL settings for HARQ-ACK transmission control of Carrier Aggregation (CA) and Dual Connectivity (DC) of an FDD cell and a TDD cell).
Document Intel is not explicit about following:
with an assumption that a value of harq-Offset-r15 is set to 0.
However, Document Samsung discloses following:
with an assumption that a value of harq-Offset-r15 is set to 0. (Document Samsung, page 31, E0006: tdm-Pattern-Single-Tx, 1027: tdm-Pattern-single-Tx-r15, and N216: The field endc-Config-r15:: tdm-PatternSingle-Txr15 could also be:: harq-offset-r15 mandatory since the absence just defaults to value 0 (which is not captured anywhere and being interpreted as an assumption)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Intel before the effective filing date of an application of the claimed invention with that of Document Samsung so that with an assumption that a value of harq-Offset-r15 is set to 0 be included in the system.  The motivation to combine the teachings of Document Samsung would complement the teachings of Document Intel being analogous documents in the field, and recent developments.  This would also include with an assumption that a value of harq-Offset-r15 is set to 0.  (Document Samsung, whole document: page 30-35, emphasis: Page 31)
 
Regarding Claim 3,	 (currently amended): A method for a base station apparatus, the method comprising the: 
(Document Intel, section 2: Text Proposal for TS 36.213, Document Intel discloses that with reference to an EN-DC setting, an eNB configures (“EN-DC setting”) a UE to connect with an LTE MCG and with an NR SCG for which a serving cell is set to frame structure type 1, and the eNB sets the UE to tdm-PatternSingle-Tx (“parameter relating to a single transmission to an ETURA cell”) with a higher layer, and also sets HARQ-offset; if the value of HARQ-offset is non-zero, the UL sub-frame index for HARQ-ACK transmission by the UE is shifted by just the value of HARQ-offset.  Therefore, Document Intel describes a UE communication setting by an eNB in case where an LTE MCG serving cell is set to frame structure type 1, i.e. an LTE MCG PCell is set to FDD, and at least one other cell (SCell) is set to TDD, Finally, Document Intel describes an eNB wherein: the eNB configures (“EN-DC setting”) a UE to connect with an LTE MCG PCell set to FDD and with an NR SCG, and configures at least one SCell set to TDD; and the eNB sets the UE to tdm-PatternSingle-Tx (“parameter relating to a single transmission to an EUTRA cell”) with a higher layer)
in a case that a parameter related to single transmission for the EUTRA cell is included in the EN-DC configuration, and that an EUTRA Cell Group (CG) includes at least one Time Division Duplex (TDD) cell, setting a value of harq-Offset-r15 to 0.  (Document Intel, Document 3GPP TS 36-213, v14.5.0 which is Document 3GPP, Table 8-2, page 241 and Table 10.1, 3A-1 (Document 3GPP) which is referenced by Document Intel, describe DL reference UL/DL settings for HARQ-ACK transmission control of Carrier Aggregation (CA) and Dual Connectivity (DC) of a FDD cell and a TDD cell. In addition from the description referring to a case in which the HARQ-offset value is non-zero, it can be concluded that HARQ-offset have a zero value, the eNB configures the UE with a HARQ-offset having a value including zero.  Using an MCG Scell as the at least one SCell set to TDD, and using “0” as the HARQ-offset value are design matters that are selection of combinations from within a prescribed range (values), and a person skilled in the art could easily conceive of such matters)
Document Intel is not explicit about following:
with an assumption that a value of harq-Offset-r15 is set to 0.
However, Document Samsung discloses following:
with an assumption that a value of harq-Offset-r15 is set to 0. (Document Samsung, page 31, E0006: tdm-Pattern-Single-Tx, 1027: tdm-Pattern-single-Tx-r15, and N216: The field endc-Config-r15:: tdm-PatternSingle-Txr15 could also be:: harq-offset-r15 mandatory since the absence just defaults to value 0 (which is not captured anywhere and being interpreted as an assumption)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Intel before the effective filing date of an application of the claimed invention with that of Document Samsung so that with an assumption that a value of harq-Offset-r15 is set to 0 be included in the system.  The motivation to combine the teachings of Document Samsung would complement the teachings of Document Intel being analogous documents in the field, and recent developments.  This would also include with an assumption that a value of harq-Offset-(Document Samsung, whole document: page 30-35, emphasis: Page 31)

Regarding Claim 4,	 (currently amended): A method for a terminal apparatus, the method comprising:  
receiving an EUTRA NR Dual Connectivity (EN-DC) configuration and a configuration related to an EUTRA cell; and (Document Intel, section 2. Text Proposal for TS 36.213) indicates that: with regard to an EN-DC setting, an eNB configures (“EN-DC setting”), a UE to connect with an LTE MCG and with an NRSCG for which a serving cell is set to frame structure type 1)
in a case that a parameter related to single transmission for the EUTRA cell is included in the EN-DC configuration, and that an EUTRA Cell Group (CG) includes at least one Time Division Duplex (TDD) cell, determining a DL reference UL/DL configuration for HARQ-ACK transmission with an assumption that a value of harq- Offset-r15 is set to 0.  (Document Intel: the eNB sets the UE to tdm-PatternSingle-Tx (“parameter relating to a single transmission to an ETURA cell”) with a higher layer and also sets HARQ-offset; if the value of HARQ-offset is non-zero, the UL sub-frame index for HARQ-ACK transmission by the UE is shifted by just the value of HARQ-offset, Therefore, Document Intel describes a UE communication setting by an eNB in a case where an LTE MCG serving cell is set to frame structure type 1, i.e. an LTE MCG PCell is set to FDD, and at least one other cell (SCell) is set to TDD.  Consequently, it be said that Document Intel describes an eNB, wherein: the eNB configures (“EN-DC Setting”) a UE to connect with an LTE MCG PCell set to FDD with an NR SCG, and configures at least one SCell set to TDD; and the eNB sets the UE to tdm-PatternSingle-Tx (‘parameter relating to a single transmission to an EUTRA cell”) with a higher layer; and the eNB also sets a HARQ-offset for the UE.  Using an MCG SCell as the at least one Scell set to TDD is a design matter that is a selection of a combination from within a prescribes range (values), and a person skilled in the art could easily conceive of such matter) / (Document 3GPP, page 241) and Table 10.1.3A-1, Document 3GPP page 378, of Document 3GPP, which is referenced by Document Intel, describe DL reference UL/DL settings for HARQ-ACK transmission control of Carrier Aggregation (CA) and Dual Connectivity (DC) of an FDD cell and a TDD cell)
Document Intel is not explicit about following:
with an assumption that a value of harq-Offset-r15 is set to 0.
However, Document Samsung discloses following:
with an assumption that a value of harq-Offset-r15 is set to 0. (Document Samsung, page 31, E0006: tdm-Pattern-Single-Tx, 1027: tdm-Pattern-single-Tx-r15, and N216: The field endc-Config-r15:: tdm-PatternSingle-Txr15 could also be:: harq-offset-r15 mandatory since the absence just defaults to value 0 (which is not captured anywhere and being interpreted as an assumption)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Intel before the effective filing date of an application of the claimed invention with that of Document Samsung so that with an assumption that a value of harq-Offset-r15 is set to 0 be included in the system.  The motivation to combine the teachings of Document Samsung would complement the (Document Samsung, whole document: Page 30-35, emphasis: Page 31)
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463